Exhibit 10.2

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

 

EMPLOYMENT AGREEMENT (this "Agreement"), made and entered into and effective on
August 5, 2014 (the "Effective Date"), by and between The NASDAQ OMX Group, Inc.
(the "Company") and Hans-Ole Jochumsen (the “Executive").    

 

WHEREAS, the Executive, OMX AB and the Company entered into a previous
employment agreement, signed June 24, 2008, and commencing July 1, 2008 (the
"Prior Agreement"); and

 

WHEREAS, the Executive, OMX AB and the Company now desire to terminate the Prior
Agreement as of the Effective Date as set forth on Exhibit C, and enter into a
new employment agreement, and

 

WHEREAS, there will be no notice period under the Prior Agreement and all
benefits under the Prior Agreement will be paid only up to the Effective Date;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties hereby agree as follows:

 

1.        Term of Agreement.  Subject to Section 8 below, the term of this
Agreement shall commence on the Effective Date and end on August 5, 2019 (the
"Term"). 

 

2.        Position.

 

(a)        Duties.  The Executive shall serve as the Company's President, Global
Trading and Market Services and shall have such other duties as agreed to by the
Executive, the Chief Executive Officer, and the Board of Directors of the
Company (the “Board”).  In such position, the Executive shall have such duties
and authority as shall be determined from time to time by the Chief Executive
Officer and the Board and as shall be consistent with the by-laws of the Company
as in effect from time to time.  During the Term, the Executive shall devote his
full time and best efforts to his duties hereunder.  The Executive shall report
directly to the Chief Executive Officer. 

 

(b)        Company Code of Ethics.  The Executive shall comply in all respects
with the Company’s Code of Ethics and all applicable corporate policies
referenced in the Code of Ethics, as may be amended from time to time (the "Code
of Ethics"). The Executive may, in accordance with the Code of Ethics,
(i) engage in personal activities involving charitable, community, educational,
religious or similar organizations and (ii) manage his personal investments;
provided,  however, that, in each case, such activities are in all respects
consistent with applicable law, the Employee Confidentiality, Non-Solicitation
and Invention Assignment Agreement dated as of August 5, 2014 attached as
Exhibit A (“Confidentiality Agreement”) and Section 9  below.





 

--------------------------------------------------------------------------------

 



3.        Base Salary.    During the Term, the Company shall pay the Executive a
base salary (the "Base Salary") at an annual rate of not less than $600,000. 
The Base Salary shall be payable in regular payroll installments in accordance
with the Company's payroll practices as in effect from time to time (but no less
frequently than monthly). The Management Compensation Committee of the Board
(the "Compensation Committee") shall review the Base Salary at least annually
and may (but shall be under no obligation to) increase (but not decrease) the
Base Salary on the basis of such review. 

 

 

4.        Annual Bonus.

 

(a)        Annual Bonus.    For each calendar year during the Term, the
Executive shall be eligible to participate in the Executive Corporate Incentive
Plan of the Company (the "Bonus Program") in accordance with the terms and
provisions of such Bonus Program as established from time to time by the
Compensation Committee and pursuant to which the Executive will be eligible to
earn an annual cash bonus (the "Annual Bonus").  Pursuant to the terms of the
Bonus Program, the Executive shall be eligible to earn, for each full calendar
year during the Term, a target Annual Bonus of not less than $1,000,000 (the
 "Target Bonus") based upon the achievement of one or more performance goals
established for such year by the Chief Executive Officer and the Compensation
Committee. The Executive shall have the opportunity to make suggestions to the
Chief Executive Officer and the Compensation Committee prior to the
determination of the performance goals for the Bonus Program for each
performance period, but the Compensation Committee will have final power and
authority concerning the establishment of such goals.  The Chief Executive
Officer and the Compensation Committee shall review the Target Bonus at least
annually and may (but shall be under no obligation to) increase (but shall not
decrease) the Target Bonus on the basis of such review. The Target Bonus for
each year during the Term shall never be less than the Target Bonus for the
immediately preceding year.

 

(b)        Timing and Deferral of Annual Bonus.    The Annual Bonus for each
year shall be paid to the Executive as soon as reasonably practicable following
the end of such year, but in no event later than March 15th following the end of
the calendar year to which such Annual Bonus relates.

 

5.        Equity Compensation.  For each of the calendar years 2015, 2016, 2017,
2018, and 2019  the Executive shall be eligible for a target equity compensation
award of not less than $1,900,000 (the "Target Equity Incentive"),  in
accordance with the terms and provisions of the Company’s Equity Incentive Plan
(the “Stock Plan”), which has been adopted by the Board and may from time to
time be amended. The applicable provisions of the Company’s Stock Plan or each
equity award agreement executed by the Executive and the Company shall govern
the treatment of the equity awards.  

 

6.        Employee Benefits.    During the Term, the Company shall provide the
Executive with benefits on the same basis as benefits are generally made
available to other senior executives of the Company, including, without
limitation, medical, dental, vision, disability and life insurance, financial
and tax planning services and retirement benefits.  The Executive shall



 

--------------------------------------------------------------------------------

 



be entitled to four weeks of paid vacation to be used in accordance with the
Company’s then current vacation policy; provided, however, that, in the event
the Executive's employment ends for any reason, the Executive shall be paid only
for unused vacation that accrued in the calendar year his employment terminated
and any unused vacation for any prior year shall be forfeited.

 

7.        Business and Other Expenses.

 

(a)        Business Expenses.    During the Term, the Company shall reimburse
the Executive for reasonable business expenses incurred by his in the
performance of his duties hereunder in accordance with the NASDAQ OMX Travel,
Expense, and Reimbursement policy.

 

8.        Termination.    Notwithstanding any other provision of this Agreement,
subject to the further provisions of this Section 8, the Company may terminate
the Executive's employment or the Executive may resign such employment for any
reason or no stated reason at any time, subject to the notice and other
provisions set forth below:

 

(a)        Generally.  In the event of the termination of the Executive's
employment for any reason, the Executive shall receive payment of (i) any unpaid
Base Salary through the Date of Termination (as defined below), to be paid in
accordance with Section 3 above, (ii) subject to Section 6 above, any accrued
but unpaid vacation through the Date of Termination payable within 14 days of
the Date of Termination (iii) any earned but unpaid Annual Bonus with respect to
the calendar year ended prior to the Date of Termination,  payable in accordance
with Section 4(b) (the "Base Obligations").  In addition, in the event of the
Executive's termination of employment, the applicable provisions of the
Company’s Stock Plan or each equity award agreement executed by the Executive
and the Company shall govern the treatment of the equity awards. 

 

For purposes of this Agreement, "Date of Termination" means (i) in the event of
a termination of the Executive's employment by the Company for Cause or by the
Executive for Good Reason, the date specified in a written notice of termination
(or, if not specified therein, the date of delivery of such notice), but in no
event earlier than the expiration of the cure periods set forth in
Section 8(b)(ii) or 8(b)(iii) below, respectively; (ii) in the event of a
termination of the Executive's employment by the Company without Cause, the date
specified in a written notice of termination (or if not specified therein, the
date of delivery of such notice); (iii) in the event of a termination of the
Executive's employment by the Executive without Good Reason, the date specified
in a written notice of termination, but in no event less than 60 days following
the date of delivery of such notice; (iv) in the event of a termination of the
Executive's employment due to Permanent Disability (as defined below), the date
the Company terminates the Executive's employment following the certification of
the Executive's Permanent Disability; (v) in the event of a termination of
employment due to the Executive's death, the date of the Executive's death;  or
(vi) in the event of a termination of the Executive's employment by the
Executive due to a Non-Continuation Notice, the date set forth in the written
notice of termination, in accordance with the notice period set forth in Section
8(f), unless the Board consents to an earlier date..

 





 

--------------------------------------------------------------------------------

 



(b)        Termination by the Company Without Cause or by the Executive for Good
Reason Other Than in Connection with Change in Control.

 

(i)        The Executive's employment hereunder may be terminated by the Company
without Cause or by the Executive for Good Reason.  Upon the termination of the
Executive's employment by the Company without Cause or by the Executive for Good
Reason pursuant to this Section 8(b), the Executive shall, subject to Section
8(i) below, and unless the Executive is entitled to the CIC Severance Benefits
(as defined below), be entitled to receive, in addition to the Base Obligations,
the following payments and benefits (the "Severance Benefits"):

 

(A)        Severance Payment.      The Company shall pay the Executive an amount
(the “Severance Payment”) equal to the sum of (I) two times the Base Salary paid
to the Executive with respect to the calendar year immediately preceding the
Executive’s Date of Termination, (II) the Target Bonus and (III) any pro
rata Target Bonus with respect to the calendar year in which the Date of
Termination occurs, determined in accordance with the Pro Rata Target Bonus
Calculation. Target Bonus for severance purposes is defined under the Executive
Corporate Incentive Plan for the calendar year which precedes the year in which
occurs the Executive’s Date of Termination. Target Bonus is intended to be a
fixed severance payment equal to the prior year Target Bonus and not a
performance-contingent payment dependent on current year or prior year
performance. “Pro-Rata Target Bonus Calculation” is determined by multiplying
the Target Bonus by a  fraction, the numerator of which is the number of days in
the fiscal year in which the Date of Termination occurs through the Date of
Termination and the denominator of which is three hundred sixty-five. Pro-rata
Target Bonus with respect to the calendar year in which Executive’s Date of
Termination occurs shall be paid only in the event the performance goals
established under the ECIP for that calendar year with respect to such Target
Bonus have been satisfied.  Payment of the pro-rata Target Bonus shall be
delayed until following the date the Company’s Compensation Committee determines
that such performance goals have been satisfied, in accordance with the rules
under the ECIP (the “Performance Goal Determination Date”). 

 

The Severance Payment is payable in substantially equal monthly installments for
the twelve month period following the Executive’s Date of Termination,  with the
first installment to be paid in the month following the month in which the
 Release Effective Date occurs; provided, however (consistent with the
requirements of Section 409A), that if the 60 day period described in Section
8(i)  below begins in one calendar year and ends in another, the first
installment of the Severance Payment shall be paid not earlier than January 1 of
the calendar year following the Date of Termination (the period during which the
Severance Benefits are paid being the “Severance Period”).  Payments of the
pro-rata Target Bonus portion of the Severance Payment shall be paid beginning
as of date described above or, if later, within 30 days following the
Performance Goal Determination Date.  If payment of one or more installments of
the pro-rata Target Bonus portion of the Severance Payment must be delayed until
following the Performance Goal Determination Date, the initial installment shall
consist of a lump sum equal to the total of all such installments delayed or due
as of such payment date, without adjustment for interest; and 

 





 

--------------------------------------------------------------------------------

 



(B)        Equity Vesting. The Executive shall, subject to Section 8(i), be
entitled to receive continued vesting of outstanding performance share units,
 based on actual performance during the respective performance periods. 

 

 

(C)        Health Care Coverage Payments.     The Company shall pay to the
Executive on a monthly basis during the Coverage Period a taxable cash payment
equal to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) premium
for the highest level of coverage available under the Company’s group health
plans, but reduced by the monthly amount that the Executive would pay for such
coverage if the Executive was an active employee.  “Coverage Period” shall mean
the period commencing on the first day of the Severance Period and ending on the
earlier of (i) the expiration of 24 months from the first day of the Severance
Period, and (ii) the date that the Executive is eligible for coverage under the
health care plans of a subsequent employer.  The payments provided by this
Section shall be conditioned upon the Executive being covered by the Company’s
health care plans immediately prior to the Date of Termination.

 

All other benefits, if any, due the Executive following termination pursuant to
this Section 8(b) shall be determined in accordance with the plans, policies and
practices of the Company; provided, however, that the Executive shall not
participate in any severance plan, policy or program of the Company.  The
Severance Benefits are payments and benefits to which the Executive is not
otherwise entitled, are given in consideration for the Release (as described in
Section 8(i) below) and are in lieu of any severance plan, policy or program of
the Company or any of its subsidiaries that may now or hereafter exist.  The
payments and benefits to be provided pursuant to this Section 8(b)(i) shall
constitute liquidated damages and shall be deemed to satisfy and be in full and
final settlement of all obligations of the Company to the Executive under this
Agreement.  The Executive acknowledges and agrees that such amounts are fair and
reasonable, and are his sole and exclusive remedy, in lieu of all other remedies
at law or in equity, with respect to the termination of his employment
hereunder.  If, during the Severance Period, the Executive breaches in any
material respect any of his obligations under Section 9, or the Confidentiality
Agreement, the Company may, upon written notice to the Executive (x) terminate
the Severance Period and cease to make any further payments of the Severance
Payment and (y) cease any health care coverage payments, except in each case as
required by applicable law.

 

(ii)        For purposes of this Agreement, "Cause" shall mean (A) the
Executive's conviction of, or pleading nolo contendere to, any crime, whether a
felony or misdemeanor, involving the purchase or sale of any security, mail or
wire fraud, theft, embezzlement, moral turpitude, or Company property (with the
exception of minor traffic violations or similar misdemeanors); (B) the
Executive's repeated neglect of his duties to the Company; or (C) the
Executive's willful misconduct in connection with the performance of his duties
or other material breach by the Executive of this Agreement; provided however,
that the delivery of a Non-Continuation Notice by the Executive shall not
constitute Cause for purposes of this Agreement; provided further that the
Company may not terminate the Executive's employment for Cause unless (x) the
Company first gives the Executive written notice of its intention to terminate
and of the grounds for such termination within 90 days following the date



 

--------------------------------------------------------------------------------

 



the Board is informed of such grounds at a meeting of the Board and (y) the
Executive has not, within 30 days following receipt of such notice, cured such
Cause (if capable of cure) in a manner that is reasonably satisfactory to the
Board.

 

(iii)        For purposes of this Agreement, "Good Reason" shall mean the
Company (A) reducing the Executive's position, duties, or authority; (B) failing
to secure the agreement of any successor entity to the Company that the
Executive shall continue in his position without reduction in position, duties
or authority;  (C) relocating the Executive’s principal work location beyond a
50 mile radius of his work location as of the Effective Date (provided that this
Clause (C) shall apply only to a relocation that occurs during the two year
period beginning upon a Change of Control, as defined below, and ending two
years thereafter); or (D) committing any other material breach of this
Agreement; provided, however, that the occurrence of a Change in Control,
following which the Company continues to have its common stock publicly traded
and the Executive is offered continued employment as an executive officer with
substantially the same duties and authority as he has hereunder of such publicly
traded entity, shall not be deemed to give rise to an event or condition
constituting Good Reason; and provided further that no event or condition shall
constitute Good Reason unless (x) the Executive gives the Company a Notice of
Termination specifying his objection to such event or condition within 90 days
following the occurrence of such event or condition, (y) such event or condition
is not corrected, in all material respects, by the Company in a manner that is
reasonably satisfactory to the Executive within 30 days following the Company's
receipt of such notice and (z) the Executive resigns from his employment with
the Company not more than 30 days following the expiration of the 30-day period
described in the foregoing clause (y).

 

(c)        Permanent Disability.

 

(i)        The Executive's employment hereunder shall terminate upon his
Permanent Disability.  Upon termination of the Executive's employment due to
Permanent Disability, the Executive shall, subject to Section 8(i) below, be
entitled to receive, in addition to the Base Obligations,  (A) a  pro rata
Target Bonus with respect to the calendar year in which the Date of Termination
occurs,  determined in accordance with the Pro Rata Target Bonus Calculation and
payable in a lump sum within 30 days following the Release Effective Date
(provided that if the 60 day period described in Section 8(i) below begins in
one calendar year and ends in another, the pro rata Target Bonus shall be paid
not earlier than January 1 of the calendar year following the Date of
Termination)  and (B) accelerated vesting of all unvested equity compensation
awarded to the Executive by the Company as of the Effective Date and, in
accordance with Section 5, each equity award agreement executed by the Executive
and the Company shall describe the treatment of the equity awards under
this  Section 8(c).   All other benefits, if any, due the Executive following
termination pursuant to this Section 8(c) shall be determined in accordance with
the plans, policies and practices of the Company; provided, however, that the
Executive shall not participate in any other severance plan, policy or program
of the Company. 

 

(ii)        For purposes of this Agreement, “Permanent Disability” means either
(i) the inability of the Executive to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death



 

--------------------------------------------------------------------------------

 



or can be expected to last for a continuous period of not less than 12 months or
(ii) the Executive is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.  The Executive shall
be deemed Permanently Disabled if he is determined to be (i) totally disabled by
the Social Security Administration or (ii) disabled in accordance with a
disability insurance program, provided such definition of disabled under the
program complies with the definition of Permanent Disability
hereunder.  Otherwise, such Permanent Disability shall be certified by a
physician chosen by the Company and reasonably acceptable to the Executive
(unless he is then legally incapacitated, in which case such physician shall be
reasonably acceptable to the Executive’s authorized legal representative). 

(d)        Death.    The Executive's employment hereunder shall terminate due to
his death.  Upon termination of the Executive's employment hereunder due to
death, the Executive's estate shall, subject to Section 8(i) below, be entitled
to receive, in addition to the Base Obligations,(A) a  pro rata Target Bonus
with respect to the calendar year in which the Date of Termination occurs,
determined in accordance with the Pro Rata Target Bonus Calculation and payable
in a lump sum within 30 days following the Release Effective Date (provided that
if the 60 day period described in Section 8(i) below begins in one calendar year
and ends in another, the pro rata Target Bonus shall be paid not earlier than
January 1 of the calendar year following the Date of Termination) and (B)
accelerated vesting of all unvested equity compensation awarded to the Executive
by the Company as of the Effective Date and, in accordance with Section 5, each
equity award agreement executed by the Executive and the Company shall describe
the treatment of the equity awards under this Section 8(d).  All other benefits,
if any, due the Executive's estate following termination pursuant to this
Section 8(d) shall be determined in accordance with the plans, policies and
practices of the Company. 

 

(e)        For Cause by the Company or Without Good Reason by the Executive. The
Executive's employment hereunder may be terminated by the Company for Cause or
by the Executive without Good Reason.  Upon termination of the Executive’s
employment for Cause or without Good Reason pursuant to this Section 8(e),
(provided that a termination by the Executive in accordance with a
Non-Continuation Notice shall not constitute a termination without Good Reason
pursuant to this Section 8(e)), the Executive shall have no further rights to
any compensation (including any Annual Bonus) or any other benefits under this
Agreement other than the Base Obligations.  All other benefits, if any, due the
Executive following the Executive's termination of employment pursuant to this
Section 8(e) shall be determined in accordance with the plans, policies and
practices of the Company; provided, however, that the Executive shall not
participate in any severance plan, policy, or program of the Company.

 

(f)        Termination of Employment due to a Non-Continuation Notice. The
Executive's employment hereunder may be terminated by the Executive after August
1, 2016, by providing at least 270 days prior written notice to the
Company designating the termination as being pursuant to this Section 8(f) (a
“Non-Continuation Notice”). Upon termination of the Executive's employment
pursuant to a Non-Continuation Notice, the Executive shall, subject to Section
8(i), be entitled to receive, in addition to the Base Obligations, a pro-rata
Target Bonus with respect to the calendar year in which the Date of Termination
occurs, determined in



 

--------------------------------------------------------------------------------

 



accordance with the Pro Rata Target Bonus Calculation and payable in
substantially equal monthly installments for the twelve month period following
the Executive’s Date of Termination with the first installment to be paid in the
month following the month in with the Release Effective Date occurs (provided
that if the 60 day period described in Section 8(i) below begins in one calendar
year and ends in another, the pro rata Target Bonus shall be paid not earlier
than January 1 of the calendar year following the Date of Termination), the
equity awards described in Section 5 and continued vesting of outstanding
performance share units, and/or other forms of equity compensation issued prior
to providing Non-Continuation Notice,  based on actual performance during the
respective performance periods.  The Executive acknowledges and agrees that the
compensation paid under this Section 8(f) is fair and reasonable, and are his
sole and exclusive remedy, in lieu of all other remedies at law or in equity,
with respect to the termination of his employment hereunder, and is subject to
the Executive complying in all material respects with his obligations under
Section 9 or the Confidentiality Agreement. All other benefits, if any, due the
Executive following termination pursuant to this Section 8(f) shall be
determined in accordance with the plans, policies and practices of the
Company; provided, however, that the Executive shall not participate in any
severance plan, policy or program of the Company. 

 

(g)        Termination in Connection with Change in Control by the Company
Without Cause or by the Executive for Good Reason.

 

(i)        If, within the period beginning on a Change in Control (as defined
herein below), and ending two (2) years following such Change in Control, the
Executive's employment is terminated by the Company without Cause or by the
Executive for Good Reason, the Executive shall, subject to Section 8(i) below,
be entitled to receive, in addition to the Base Obligations, the following
payments and benefits (the "CIC Severance Benefits"):

 

(A)        CIC Severance Payment.  On the first day of the seventh (7th) month
following the Executive’s Date of Termination, the Company shall pay the
Executive a lump sum cash payment equal to the sum of (I) two times the Base
Salary paid to the Executive with respect to the calendar year immediately
preceding the Executive's Date of Termination, (II) the Target Bonus and (III) a
 pro rata portion of the Target Bonus for the calendar year in which Executive’s
Date of Termination occurs and determined in accordance with the Pro Rata Target
Bonus Calculation. Target Bonus for severance purposes is defined under the
Executive Corporate Incentive Plan for the calendar year which precedes the year
in which occurs the Executive’s Date of Termination. Target Bonus is intended to
be a fixed severance payment equal to the prior year Target Bonus and not a
performance-contingent payment dependent on current year or prior year
performance. “Pro-Rata Target Bonus Calculation” is determined by multiplying
the Target Bonus by a fraction, the numerator of which is the number of days in
the fiscal year in which the Date of Termination occurs through the Date of
Termination and the denominator of which is three hundred sixty-five. Pro-rata
Target Bonus with respect to the calendar year in which Executive’s Date of
Termination occurs shall be paid only in the event the performance goals
established under the ECIP for that calendar year with respect to such Target
Bonus have been satisfied.  Payment of the pro-rata Target Bonus shall be
delayed until following the date the Company’s Compensation Committee determines
that such performance goals have been satisfied, in accordance with the rules
under



 

--------------------------------------------------------------------------------

 



the ECIP (the “Performance Goal Determination Date”).  Payment of the pro-rata
portion of the Severance Payment shall be paid in a lump sum on the date
described above or, if later, within 30 days of the Performance Goal
Determination Date with respect to such Performance-Conditioned Portion.

 

If (i) any amounts payable to the Executive under this Agreement or otherwise
are characterized as excess parachute payments pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Section 4999”), and (ii) the
Executive thereby would be subject to any United States federal excise tax due
to that characterization, the Executive’s termination benefits hereunder will be
reduced to an amount so that none of the amounts payable constitute excess
parachute amounts payments if this would result, after taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, in Executive’s receipt on an after-tax basis of the greatest
amount of termination and other benefits. The determination of any reduction
required pursuant to this section (including the determination as to which
specific payments shall be reduced) shall be made by a neutral party designated
by the Company and such determination shall be conclusive and binding upon the
Company or any related corporation for all purposes.

 

(B)        Health and Welfare Benefits.  The Company shall pay to Executive on a
monthly basis during the CIC Coverage Period a taxable monthly cash payment
equal to the COBRA premium for the highest level of coverage available under the
Company’s group health plans, but reduced by the monthly amount that Executive
would pay for such coverage if the Executive was an active employee. “CIC
Coverage Period” shall mean the period (I) commencing on the first day of the
month following the Release Effective Date (provided that if the 60 day period
described in Section 8(h) below begins in one calendar year and ends in another,
the CIC Coverage Period shall commence not earlier than January 1 of the
calendar year following the Date of Termination) and (II) ending on the earlier
of (x) the expiration of 24 months from the first day of the CIC Coverage
Period, and (y) the date that the Executive is eligible for coverage under the
health care plans of a subsequent employer.  The payments provided by this
Section shall be conditioned upon the Executive being covered by the Company’s
health care plans immediately prior to the Date of Termination.  The foregoing
payments are not intended to limit or otherwise reduce any entitlements that
Executive may have under COBRA. In addition, the Company shall continue to
provide the Executive with the same level of accident (AD&D) and life insurance
benefits upon substantially the same terms and conditions (including
contributions required by the Executive for such benefits) as existed
immediately prior to the Executive’s Date of Termination (or, if more favorable
to the Executive, as such benefits and terms and conditions existed immediately
prior to the Change in Control) for the same period for which the Company shall
provide the Executive with continued health care coverage payments. 

 

All other benefits, if any, due the Executive following termination pursuant to
this Section 8(g) shall be determined in accordance with the plans, policies and
practices of the Company; provided, however, that the Executive shall not
participate in any severance plan, policy or program of the Company.  The
payments and other benefits provided for in this Section 8(g)  are payments and
benefits to which the Executive is not otherwise entitled, are given in
consideration for the Release and are in lieu of any severance plan, policy or
program of the



 

--------------------------------------------------------------------------------

 



Company or any of its subsidiaries that may now or hereafter exist.  The
payments and benefits to be provided pursuant to this Section 8(g)(i) shall
constitute liquidated damages and shall be deemed to satisfy and be in full and
final settlement of all obligations of the Company to the Executive under this
Agreement.  The Executive acknowledges and agrees that such amounts are fair and
reasonable, and are his sole and exclusive remedy, in lieu of all other remedies
at law or in equity, with respect to the termination of his employment
hereunder.  If, during the CIC Coverage Period, the Executive breaches in any
material respect any of his obligations under Section 9 or the Confidentiality
Agreement, the Company may, upon written notice to the Executive, (x) terminate
the CIC Coverage Period and cease to make any further payments of the CIC
Severance Payment and (y) cease any health and welfare benefits and payments,
except in each case as required by applicable law.

 

(ii)        For purposes of this Agreement “Change in Control” means the first
to occur of any one of the following events: 

 

(A)        any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (other than (1) the
Company, (2) any Person who becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act) of more than 50% of the Company’s then outstanding
securities eligible to vote in the election of the Board (“Voting Securities”)
as a result of a reduction in the number of Voting Securities outstanding due to
the repurchase of Voting Securities by the Company unless and until such Person,
after becoming aware that such Person has become the beneficial owner of more
than 50% of the then outstanding Voting Securities, acquires beneficial
ownership of additional Voting Securities representing 1% or more of the Voting
Securities then outstanding, (3) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, and (4) any entity
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Voting Securities), is
or becomes the beneficial owner, directly or indirectly, of more than 50% of the
Voting Securities (not including any securities acquired directly (or through an
underwriter) from the Company or the Companies);

 

(B)        the date on which, within any twelve (12) month period (beginning on
or after the Effective Date), a majority of the directors then serving on the
Board are replaced by directors not endorsed by at least two-thirds (2/3) of the
members of the Board before the date of appointment or election; 

 

(C)        there is consummated a merger or consolidation of the Company with
any other corporation or entity or the Company issues Voting Securities in
connection with a merger or consolidation of any direct or indirect subsidiary
of the Company with any other corporation, other than (1) a merger or
consolidation that would result in the Voting Securities outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving or parent entity) more
than 50% of the Company’s then outstanding Voting Securities or more than 50% of
the combined voting power of such surviving or parent entity outstanding
immediately after such merger or consolidation or (2) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person, directly or



 

--------------------------------------------------------------------------------

 



indirectly, acquired more than 50% of the Company’s then outstanding Voting
Securities (not including any securities acquired directly (or through an
underwriter) from the Company or the Companies); or

 

(D)         the consummation of an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (or any transaction
having a similar effect), provided that such agreement or transaction of similar
effect shall in all events require the disposition, within any twelve (12) month
period, of at least 40% of the gross fair market value of all of the Company’s
then assets; other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned directly or
indirectly by stockholders of the Company in substantially the same proportions
as their ownership of the Company immediately prior to such sale. 

 

Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to occur hereunder unless such event constitutes a change in ownership of the
Company, a change in effective control of the Company or a change in ownership
of a substantial portion of the Company’s assets within the meaning of Section
409A.

(h)        Mitigation; Offset.    Following the termination of his employment
under any of the above clauses of this Section 8, the Executive shall have no
obligation or duty to seek subsequent employment or engagement as an employee
(including self-employment) or as a consultant or otherwise mitigate the
Company's obligations hereunder; nor shall the payments provided by this
Section 8 be reduced by the compensation earned by the Executive as an employee
or consultant from such subsequent employment or consultancy.

 

(i)        Release.  Notwithstanding anything to the contrary in this Agreement,
receipt of the Severance Benefits and the CIC Severance Benefits  or other
compensation or benefits under this Section 8 (other than the Base Obligations),
if any, by the Executive is subject to the Executive executing and delivering to
the Company a general release of claims following the Date of Termination, in
substantially the form attached as Exhibit B (the "Release"), that, within 60
days following the Executive’s Date of Termination, has become irrevocable by
the Executive (such date the Release becomes irrevocable being the “Release
Effective Date”). If the Executive dies or becomes legally incapacitated prior
to the Release Effective Date, then the Release requirements described in the
preceding sentence shall apply with respect to the Executive’s estate and the
Release shall be modified as reasonably necessary to allow for execution and
delivery by the personal representative of the Executive’s estate or the
Executive’s authorized legal representative, as applicable.

 

9.        Non-Competition.  The Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Company and accordingly agrees as
follows:

 

(a)        Non-Competition.    For a period of two years following the Date of
Termination (the "Restricted Period"), regardless of the circumstances
surrounding such termination of employment, the Executive will not, directly or
indirectly (i) engage in any "Competitive Business" (as defined below) for the
Executive’s own account while he is in self-employment or acting as a sole
proprietor, (ii) enter the employ of, or render any services to, any



 

--------------------------------------------------------------------------------

 



person engaged in a Competitive Business, (iii) acquire a financial interest in,
or otherwise become actively involved with, any person engaged in a Competitive
Business, directly or indirectly, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant, or (iv) interfere
with business relationships (whether formed before or after the Effective Date)
between the Company and customers or suppliers of the Company.  For purposes of
this Agreement, "Competitive Business" shall mean (x) any national securities
exchange registered with the Securities and Exchange Commission, (y) any
electronic communications network or (z) any other entity that engages in
substantially the same business as the Company, in each case in North America or
in any other location in which the Company operates.  For purposes of this
Agreement, "person" shall mean an individual, corporation, partnership, limited
partnership, limited liability company, syndicate, person (including, without
limitation, a "person" as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended), trust, association or entity or government, political
subdivision, agency or instrumentality of a government.

 

(b)        Securities Ownership.    Notwithstanding anything to the contrary in
this Agreement, the Executive may, directly or indirectly, own, solely as an
investment, securities of any person engaged in the business of the Company
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Executive (i) is not a controlling person of, or
a member of a group which controls, such person and (ii) does not, directly or
indirectly, own five percent or more of any class of securities of such person.

 

(c)        Severability.    It is expressly understood and agreed that, although
the Executive and the Company consider the restrictions contained in this
Section 9 to be reasonable, if a final judicial determination is made by a court
of competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against the
Executive, the provisions of this Agreement shall not be rendered void, but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, in the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

 

10.        Specific Performance    The Executive acknowledges and agrees that
the Company's remedies at law for a breach or threatened breach of Section 9
above would be inadequate and, in recognition of this fact, the Executive agrees
that, in the event of such a breach or threatened breach, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

 

11.        Disputes.    Except as provided in Section 10 above, any dispute
arising between the parties under this Agreement, under any statute, regulation,
or ordinance, under any other agreement between the parties, and/or in way
relating to the Executive’s employment, shall be submitted to binding
arbitration before the American Arbitration Association (“AAA”) for resolution.
 Such arbitration shall be conducted in New York, New York, and the arbitrator
will



 

--------------------------------------------------------------------------------

 



apply New York law, including federal law as applied in New York courts.  The
arbitration shall be conducted in accordance with the AAA’s Employment
Arbitration Rules as modified herein. The arbitration shall be conducted by a
panel of three arbitrators that is mutually agreeable to both the Executive and
the Company, all in accordance with AAA’s Employment Arbitration Rules then in
effect.  If the Executive and the Company cannot agree upon the panel of
arbitrators, the arbitration shall be settled before a panel of three
arbitrators, one to be selected by the Company, one by the Executive, and the
third to be selected by the two persons so selected, all in accordance with
AAA’s Employment Arbitration Rules. With respect to any and all costs and
expenses associated with any such arbitration that are not assignable to one of
the parties by the arbitrator, each party shall pay their own costs and
expenses, including without limitation, attorney’s fees and costs, except that
the Company shall pay the cost of the arbitrators and the filing fees charged to
Executive by the AAA, provided he is the claimant or counter claimant in such
arbitration and is the prevailing party.  The award of the arbitrators shall be
final and binding on the parties, and judgment on the award may be confirmed and
entered in any state or federal court in the State and City of New York. The
arbitration shall be conducted on a strictly confidential basis, and Executive
shall not disclose the existence of a claim, the nature of a claim, any
documents, exhibits, or information exchanged or presented in connection with
such a claim, or the result of any action (collectively, “Arbitration
Materials”), to any third party, with the sole exception of the Executive’s
legal counsel, who also shall be bound by confidentiality obligations no less
protective than the provisions set forth in the Confidentiality Agreement.  In
the event of any court proceeding to challenge or enforce an arbitrators’ award,
the parties hereby consent to the exclusive jurisdiction of the state and
federal courts in New York, New York and agree to venue in that jurisdiction.
 The parties agree to take all steps necessary to protect the confidentiality of
the Arbitration Materials in connection with any such proceeding, agree to file
all Confidential Information,  as defined in the Confidentiality Agreement (and
documents containing Confidential Information) under seal, subject to court
order and agree to the entry of an appropriate protective order encompassing the
confidentiality terms of this Agreement.  Nothing contained in this Section 11
shall be construed to preclude the Company from exercising its rights under
Section 10 above.

 

12.        Miscellaneous.

 

(a)        Acceptance.    The Executive hereby represents and warrants, as a
material inducement to the Company's agreement to enter into this Agreement,
that there are no legal, contractual or other impediments precluding the
Executive from entering into this Agreement or from performing the services with
the Company contemplated hereby.  Any violation of this representation and
warranty by the Executive shall render all of the obligations of the Company
under this Agreement void ab initio and of no force and effect.

 

(b)        Entire Agreement; Amendments.  This Agreement, together with the
equity award agreements between the Executive and the Company contain the entire
understanding of the parties with respect to the employment of the Executive by
the Company, and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive with respect to the subject
matter set forth herein.  There are no restrictions, agreements, promises,
warranties, or covenants by and between the Company and the Executive and
undertakings between the parties with respect to the subject matter herein



 

--------------------------------------------------------------------------------

 



other than those expressly set forth herein.  This Agreement may not be altered,
modified or amended except by written instrument signed by the parties hereto.

 

(c)        No Waiver.    The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party's rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.

 

(d)        Successor; Assignment.    This Agreement is confidential and personal
and neither of the parties hereto shall, without the consent of the other,
assign or transfer this Agreement or any rights or obligations hereunder. 
Without limiting the foregoing, the Executive's right to receive payments
hereunder shall not be assignable or transferable whether by pledge, creation of
a security interest or otherwise, other than a transfer by the Executive's will
or by the laws of descent and distribution.  In the event of any attempted
assignment or transfer contrary to this Section 12(d), the Company shall have no
liability to pay the assignee or transferee any amount so attempted to be
assigned or transferred.  The Company shall cause this Agreement to be assumed
by any entity that succeeds to all or substantially all of the Company's
business or assets and this Agreement shall be binding upon any successor to all
or substantially all of the Company's business or assets; provided, however,
that no such assumption shall release the Company of its obligations hereunder,
to the extent not satisfied by such successor, without the Executive's prior
written consent.

 

(e)        Confidentiality of Tax Treatment and Structure.    Notwithstanding
anything herein to the contrary, each party and its representatives may consult
any tax advisor regarding the tax treatment and tax structure of this Agreement
and may disclose to any person, without limitation of any kind, the tax
treatment and tax structure of this Agreement and all materials (including
opinions or other tax analyses) that are provided relating to such treatment or
structure.

 

(f)        Notice.    For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the execution page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the
General Counsel or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt:

 

if to the Company:

 

The Office of the General Counsel

The NASDAQ OMX Group, Inc.

One Liberty Plaza

New York, NY 10006

 

if to the Executive:





 

--------------------------------------------------------------------------------

 



 

Executive’s address as shown in the records of the Company

 

(g)        Withholding Taxes.  The Company may withhold from any amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

 

(h)        Section 409A.    Notwithstanding any other provision of this
Agreement, any payment, settlement or benefit triggered by termination of the
Executive’s employment with the Company shall not be made until six months and
one day following Date of Termination if such delay is necessary to avoid the
imposition of any tax, penalty or interest under Section 409A of the Internal
Revenue Code of 1986, as amended (Section “409A”).  Any installment payments
that are delayed pursuant to this Section 12(h) shall be accumulated and paid in
a lump sum on the day that is six months and one day following the Date of
Termination (or, if earlier, upon the Executive’s death) and the remaining
installment payments shall begin on such date in accordance with the schedule
provided in this Agreement.  For purposes of this Agreement, termination or
severance of employment will be read to mean a “separation from service” within
the meaning of Section 409A where it is reasonably anticipated that no further
services would be performed after that date or that the level of services the
Executive would perform after that date (whether as an employee or independent
contractor) would permanently decrease to no more than 20 percent of the average
level of bona fide services performed over the immediately preceding thirty-six
(36) month period.    Additionally, the amount of expenses eligible for
reimbursement or in-kind benefits to be provided during one calendar year may
not affect the expenses eligible for reimbursement or any in-kind benefits to be
provided in any other calendar year and the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.  All
reimbursements shall be made no later than the last day of the calendar year
following the calendar year in which the Executive incurs the reimbursable
expense.  This Agreement is intended to comply with the requirements of Section
409A (including the exceptions thereto), to the extent applicable, and the
Agreement shall be administered and interpreted in accordance with such intent. 
If any provision contained in the Agreement conflicts with the requirements of
Section 409A (or the exemptions intended to apply under the Agreement), the
Agreement shall be deemed to be reformed to comply with the requirements of
Section 409A (or the applicable exemptions thereto).  The Company, after
consulting with the Executive, may amend this Agreement or the terms of any
award provided for herein in any manner that the Company considers necessary or
advisable to ensure that cash compensation, equity awards or other benefits
provided for herein are not subject to United States federal income tax, state
or local income tax or any equivalent taxes in territories outside the United
States prior to payment, exercise, vesting or settlement, as applicable, or any
tax, interest or penalties pursuant to Section 409A. Any such amendments shall
be made in a manner that preserves to the maximum extent possible the intended
benefits to the Executive. This Section  12(h) does not create an obligation on
the part of the Company to modify this Agreement and does not guarantee that the
amounts or benefits owed under the Agreement will not be subject to interest and
penalties under Section 409A.  For purposes of this Agreement, all rights to
payments and benefits hereunder shall be treated as rights to receive a series
of separate payments and benefits to the fullest extent allowed by Section 409A.

 





 

--------------------------------------------------------------------------------

 



(i)        Clawback.  The Executive agrees that compensation and benefits
provided by the Company under this Agreement or otherwise will be subject to
recoupment or clawback by the Company under any applicable clawback or
recoupment policy of the Company that is generally applicable to the Company’s
executives, as may be in effect from time-to-time, or as required by applicable
law.

 

(j)        Audit Rights.  Any and all equity compensation of any kind due
hereunder to Executive after the Date of Termination shall be accompanied by a
detailed statement from the Company showing the calculation for such
compensation for the period being measured.  Within thirty (30) days after the
delivery of such statement, the Executive may notify the Company of any
objections or changes thereto, specifying in reasonable detail any such
objections or changes.  If the Executive does not notify the Company of any
objections or changes thereto or if within twenty (20) days of the delivery of
an objection notice the Executive and the Company agree on the resolution of all
objections or changes, then such statements delivered by the Company, with such
changes as are agreed upon, shall be final and binding.  If the parties shall
fail to reach an agreement with respect to all objections or changes within such
twenty (20) day period, then all disputed objections or changes shall, be
subject to resolution in accordance with Section 11 above.

 

(k)        Counterparts.  This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

(l)        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

 

*            *            *

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

EXECUTIVE

  

 

  

 

/s/ Hans-Ole Jochumsen                    

Hans-Ole Jochumsen

 

 

Robert Greifeld

  

 

  

 

THE NASDAQ OMX GROUP, INC.

  

 

  

 

By:

 

/s/ Robert Greifeld    

 

  

 

  

 

Title:

 

 Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 



Exhibit A

 

THE NASDAQ OMX GROUP, INC.

EMPLOYEE CONFIDENTIALITY, NON-SOLICITATION,

AND INVENTION ASSIGNMENT AGREEMENT

 

This EMPLOYEE CONFIDENTIALITY, NON-SOLICITATION, AND INVENTION ASSIGNMENT
AGREEMENT (“Agreement”), dated as of August 5, 2014 (“Effective Date”), by and
between The NASDAQ OMX Group, Inc. and its subsidiaries (collectively “NASDAQ
OMX”) and Hans-Ole Jochumsen (“Employee”) (NASDAQ OMX and Employee, each a
“Party” and together, the “Parties”).

 

WHEREAS, Employee is/will be employed by NASDAQ OMX, and in the course of
Employee’s employment, NASDAQ OMX and its affiliates (collectively, the
“Company”) have/will disclose to Employee, Employee has/will have access to, and
Employee has/will receive, certain non-public, confidential, and proprietary
information pertaining to the business of the Company, Company’s clients and
customers (collectively, “Company Parties” and each, a “Company Party”); and

 

WHEREAS, any unauthorized disclosure or use of such information would cause
grave harm to the Company Parties;

NOW, THEREFORE, in order to assure the confidentiality and proper use of
Confidential Information and other Company Property (each as defined herein),
and in consideration of Employee’s employment and continued employment with
NASDAQ OMX and the compensation paid or to be paid for Employee’s services
during his employment, and the mutual covenants and promises contained herein,
Employee agrees with the Company in this Agreement as follows:

1.        Confidential Information.        Employee agrees and acknowledges that
“Confidential Information” shall mean, without limitation, all non-public,
proprietary information regarding the Company Parties, whether or not maintained
in written form and whether in digital, hardcopy, or other format, including all
personal information, all personnel information, financial data, commercial
data, trade secrets, business plans, business models, organizational structures
and models, business strategies, pricing and advertising techniques and
strategies, research and development activities, software development, market
development, exchange registration, studies, market penetration plans, listing
retention plans and strategies, marketing plans and strategies, communication
and/or public relations products, plans, programs, recruiting strategies,
databases, processes, inventions, financial formulas and methods relating to
Company Parties’ business, computer software programs, accounting policies and
practices, and all strategic plans or other matters, strategies, and financial
or operating information pertaining to current or potential clients, customers,
or transactions (including without limitation information regarding each Company
Party’s current or prospective clients or customers, client or customer names,
and client or customer representatives), templates and agreements, and all other
non-public, proprietary, or confidential information, concerning or provided by
or on behalf of the Company Parties, including, without limitation, information
regarding any actual or prospective business opportunities, employment
opportunities,  finances, investments, and other proprietary



 

--------------------------------------------------------------------------------

 



information and trade secrets.  Notwithstanding the above, Confidential
Information shall not include any information that: (i) was known to Employee
prior to Employee’s employment with NASDAQ OMX as evidenced by written records
in Employee’s possession prior to such disclosure; or (ii) is or becomes
generally and publicly available and known to all persons in the industries
NASDAQ OMX conducts business other than as a result of unauthorized disclosure
by Employee.

2.        Company Property.        Employee agrees and acknowledges that
“Company Property” shall mean all property and resources of the Company Parties,
or any Company Party, including, without limitation, Confidential Information,
each Company Party’s products, each Company Party’s computer systems and all
software, E-mail, web pages and databases, telephone and facsimile services, and
all other administrative and/or support services provided by the Company
Parties.  Employee further agrees that “Company Property” shall include any
processes, data, works of authorship, methods, Inventions (as that terms is
defined below), developments, and improvements that Employee conceives,
originates, develops, authors, or creates, solely or jointly with others, during
or as a result of his employment with the Company, or using Company Property,
and without regard to whether any of the foregoing also may be included within
“Confidential Information” as defined under this Agreement.

3.        Disclosure.        All Company Property and Confidential Information
is owned by and for the Company Parties exclusively; is intended solely for
authorized, employment-related purposes on behalf of the Company Parties; and
shall not be used for personal or other non-employment related
purposes.  Specifically, without limitation, Employee shall not, directly or
indirectly, at any time, without prior express written authorization from NASDAQ
OMX (i) divulge, disclose, transmit, reproduce, convey, summarize, quote, share,
or make accessible to any other person or entity Confidential Information or
non-public Company Property; (ii) use any Confidential Information or Company
Property for any purpose outside the course of performing the authorized duties
of his or his employment with the Company; (iii) remove Company Property or
Confidential Information from the Company Parties’ premises without obtaining
prior express written authorization from the Company; or (iv) review or seek to
access any Confidential Information or Company Property except as required in
connection with Employee’s employment.

4.        Inventions.        (a)        Employee will promptly disclose to
NASDAQ OMX, or its designee, all Inventions (as herein defined).  For the
purposes of this Agreement, “Inventions” shall mean all ideas, improvements,
trade secrets, know-how, confidential technical or business information, sales
and other commercial relationships, potential sales and other commercial
relationships, business methods or processes, copyrightable expression,
research, marketing plans, computer software (including, without limitation,
source code(s)), computer programs, original works of authorship, industrial
designs, trade dress, developments, discoveries, trading systems, trading
strategies and methodologies, improvements, modifications, technology,
algorithms and designs, (regardless of whether any of the foregoing are subject
to patent or copyright protection), that are made, conceived, expressed,
developed, or reduced to practice by Employee (solely or jointly with others)
during or as a result of Employee’s employment with NASDAQ OMX or using Company
Property, provided that such Invention(s) relate(s) in any manner to the
Company, the business of the Company (including without limitation the services
the Company provides to any of the Company Parties), or Employee’s employment. 





 

--------------------------------------------------------------------------------

 



(b)        All Inventions shall be the exclusive property of NASDAQ OMX, and
Employee acknowledges that all of said Inventions shall be considered as “works
made for hire” belonging to NASDAQ OMX.  To the extent that any Inventions  may
not be considered works made for hire, Employee hereby assigns to NASDAQ OMX,
without any further consideration, all right, title, and interest in and to all
such past and future Inventions, including, without limitation, all copyrights,
all patents, all patent applications all provisional applications, divisional
applications, continuation applications, continuation in-part applications, and
all patents that may issue therefrom and all reissues, reexaminations and
extensions thereof, all other intellectual property rights, all moral rights,
all contract and licensing rights, and all claims and causes of action of any
kind with respect to such rights, including, without limitation, the right to
sue and recover damages or other compensation and/or obtain equitable relief for
any past, present, or future infringement or misappropriation thereof.  The
assignment to NASDAQ OMX herein of all rights to the Inventions is without
additional compensation to Employee.  At Company’s expense, Employee will assist
NASDAQ OMX in every proper way to perfect NASDAQ OMX’s rights in the Inventions
and to protect the Inventions throughout the world, including, without
limitation, (i) executing in favor of NASDAQ OMX or any designee(s) of NASDAQ
OMX documents confirming patent, copyright, and other applications’ assignment
to NASDAQ OMX relating to the Inventions and (ii) the filing by NASDAQ OMX of
such assignment in the United States Patent and Trademark Office, and any
corresponding entities in any applicable foreign countries or multinational
authorities, to record NASDAQ OMX or any designee(s) of NASDAQ OMX patents or
patent applications as the assignee and owner of the patents or patent
applications.  Employee agrees not to challenge the validity of the Inventions
or the ownership by NASDAQ OMX or its designee(s) of the Inventions.

5.        Non-Disparagement.        Employee agrees and acknowledges that he/she
will not make or publish any disparaging statements (whether written or oral)
about any of the Company Parties, or defame or publicly criticize any Company
Parties, including but not limited to the services, business ventures,
integrity, veracity, or personal or professional reputation of any of the
Company Parties, in any manner whatsoever.  Employee further agrees and
acknowledges that he/she will not publicly comment upon or discuss any Company
Parties, including but not limited to their businesses, investors, and/or
potential investors, with any media source, including but not limited to any
reporters, television, radio, movie, theatrical, internet web blog or web site,
national or local newspaper, magazine, or any other news organization, news
outlet, or publication.  The Company agrees and acknowledges not to issue,
circulate, publish in any media source, or utter, any false or disparaging
statements, remarks or rumors about Employee.

6.        Cooperation.        If Employee receives a subpoena or process from
any person or entity (including, but not limited to, any governmental agency)
which may or will require Employee to disclose documents or information or
provide testimony (in a deposition, court proceeding, or otherwise) regarding,
in whole or in part, any of the Company Parties or any Confidential Information
or Company Property, Employee shall: (i) to the extent permissible by law notify
NASDAQ OMX’s Office of the General Counsel of the subpoena or other process
within twenty-four (24) hours of receiving it; and (ii) to the maximum extent
possible, not make any disclosure until the Company Parties have had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure, limit the scope or nature of such disclosure, and/or seek to
participate in the proceeding or matter in which the disclosure is sought.



 

--------------------------------------------------------------------------------

 



7.        Non-Solicitation.         (a)        Employee agrees that for a period
of 24 consecutive months after the termination of his employment (for any
reason), Employee shall not, directly or indirectly, for or on behalf of
Employee, or any other person or entity, (i) solicit, recruit, hire, enter into
any business arrangement or relationship with, endeavor to entice from any
Covered Entity (as defined below), or otherwise interfere with a Covered
Entity’s  relationship with, any of its current employees or contractors, or
anyone who was employed or engaged by any Covered Entity at any time during the
12 months prior to the termination of Employee’s employment, (ii) accept,
review, share, or otherwise utilize any Confidential Information or Company
Property, or encourage any personnel of any of the Company Parties to share or
disclose any such information or property or to take or refrain from any other
act in the course of their employment, or (iii) solicit, endeavor to entice away
from any Covered Entity, or otherwise interfere with, any Covered Entity’s
customer or client relationship with any of its current or potential customers,
clients, or any persons or entities that were customers or clients, or that were
solicited to be customers or clients with, any Covered Entity any time during
the term of the Employee’s employment or during the 12 months prior to the
termination of Employee’s employment. For the avoidance of any doubt, the
restrictions in Paragraph 7(a)(i) shall at all times apply regardless of whether
the individual is a present or former Covered Entity employee and regardless of
how or why the individual’s employment or engagement with any Covered Entity may
have terminated.

(b)        For a period of 24 consecutive months after the termination of
Employee’s employment (for any reason), Employee shall not, directly or
indirectly, for or on behalf of Employee or any other person or entity, solicit,
recruit, hire, or enter into any business arrangement or relationship with, any
person who Employee knows, or reasonably could be expected to know by virtue of
the information that was available to Employee from any of the Company Parties
and/or by virtue of Employee’s employment with the Company, was recruited,
solicited, interviewed, or considered for hire or retention by any Covered
Entity, for any technology, operations, sales or business role during the
Employee’s employment. For avoidance of doubt, the provisions of this Paragraph
7(b) shall apply to individuals regardless of whether Employee has personally
met with them or otherwise had personal contact with them.

(c)        For purposes of this Agreement, “Covered Entity” shall mean, the
Company (as defined above) and any Company Party (as defined above) with which
Employee has or had contact or a relationship during Employee’s employment with
the Company, relating in any way to Employee’s employment with the Company.

(d)        For the avoidance of doubt, nothing in this Paragraph 7 shall be
construed to prohibit Employee from becoming employed or engaged by another
entity after Employee’s termination of employment from the Company.

 

8.        Acknowledgment.        Employee hereby acknowledges and agrees that
his employment with the Company requires undivided attention and
effort.  Therefore, Employee will not, during his employment with the Company,
engage in any employment or business, other than for the Company, or assist in
any manner any business that is competitive with the business or the future
business plans of the Company, unless Employee receives prior express written
consent from the Company. The foregoing shall not be construed to prevent the
Employee from having other personal investments and being a member of groups the
board of



 

--------------------------------------------------------------------------------

 



directors of other entities and industry groups involved in charity work, which,
from time to time, may require minimal portions of his time, provided same shall
be consistent with Section 2(b) of the Employment Agreement and also not
interfere or be in conflict with his duties hereunder.

9.        Return Of Confidential Information And Company Property.Upon
termination for any reason of Employee’s employment with the Company, or at any
time the Company may so request, Employee shall promptly deliver to the Company
all Confidential Information and Company Property, including, without
limitation, Inventions, in his possession or under his control, including all
documents, disks, tapes, or other electronic, digital, or computer means of
storage, and all copies of such information and property.

10.        Injunctive Action.         (a)        Employee acknowledges and
agrees that the foregoing provisions and restrictions are reasonable and
necessary for the protection of the Company Parties and their respective
businesses. These obligations are not limited in time to the duration of
Employee’s employment and rather shall survive the termination of Employee’s
employment, regardless of the reason for its termination. Employee agrees that
his breach of any of the foregoing provisions will result in irreparable injury
to the Company Parties, that monetary relief alone will be inadequate to redress
such a breach, and further that the Company Parties shall be entitled to obtain
an injunction to prevent and/or remedy such a breach (without first having to
post a bond).  In any proceeding for an injunction and upon any motion for a
temporary or permanent injunction (“Injunctive Action”), the Company’s right to
receive monetary damages shall not be a bar or interposed as a defense to the
granting of such injunction.  The Company’s right to an injunction is in
addition to, and not in lieu of, any other rights and remedies available to the
Company Parties under law or in equity, including any remedy the Company may
seek in any arbitration brought pursuant to Paragraph 11 of this Agreement. 

(b)        Any Injunctive Action may be brought in any appropriate court located
in New York, New York.  Employee hereby irrevocably submits to the jurisdiction
of the courts of New York, New York in any Injunctive Action and waives any
claim or defense of inconvenient or improper forum or lack of personal
jurisdiction under any applicable law or decision.  Upon the issuance (or
denial) of an injunction, the underlying merits of any such dispute shall be
resolved in accordance with Paragraph 11 of this Agreement.

11.        Arbitration.        Except as provided in Paragraph 10 of this
Agreement, any dispute arising between the Parties under this Agreement, under
any statute, regulation, or ordinance, under any other agreement between the
Parties, and/or in way relating to Executive’s employment, shall be submitted to
binding arbitration before the American Arbitration Association (“AAA”) for
resolution.  Such arbitration shall be conducted in New York, New York, and the
arbitrator will apply New York law, including federal law as applied in New York
courts.  The arbitration shall be conducted in accordance with the AAA’s
Employment Arbitration Rules as modified herein. The arbitration shall be
conducted by a panel of three arbitrators that is mutually agreeable to both the
Executive and the Company, all in accordance with AAA’s Employment Arbitration
Rules then in effect.  If the Executive and the Company cannot agree upon the
panel of arbitrators, the arbitration shall be settled before a panel of three
arbitrators, one to be selected by the Company, one by the Executive, and the
third to be selected by the two persons so selected, all in accordance with
AAA’s Employment Arbitration Rules.



 

--------------------------------------------------------------------------------

 



With respect to any and all costs and expenses associated with any such
arbitration that are not assignable to one of the Parties by the arbitrator,
each Party shall pay their own costs and expenses, including without limitation,
attorney’s fees and costs, except that the Company shall pay the cost of the
arbitrators.  The award of the arbitrators shall be final and binding on the
Parties, and judgment on the award may be confirmed and entered in any state or
federal court in the State and City of New York. The arbitration shall be
conducted on a strictly confidential basis, and Executive shall not disclose the
existence of a claim, the nature of a claim, any documents, exhibits, or
information exchanged or presented in connection with such a claim, or the
result of any action (collectively, “Arbitration Materials”), to any third
party, with the sole exception of Executive’s legal counsel, who also shall be
bound by these confidentiality terms.  In the event of any court proceeding to
challenge or enforce an arbitrators’ award, the Parties hereby consent to the
exclusive jurisdiction of the state and federal courts in New York, New York and
agree to venue in that jurisdiction.  The Parties agree to take all steps
necessary to protect the confidentiality of the Arbitration Materials in
connection with any such proceeding, agree to file all Confidential Information
(and documents containing Confidential Information) under seal, and agree to the
entry of an appropriate protective order encompassing the confidentiality terms
of this Agreement.

12.        Governing Law; Amendment; Waiver;
Severability.         (a)         This Agreement shall be construed in
accordance with and shall be governed by the laws of the State of New York,
excluding any choice of law principles.  This Agreement, together with the
Employment Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof, and may not be amended, discharged, or
terminated, nor may any of its provisions be waived, except upon the execution
of a valid written instrument executed by Employee and NASDAQ OMX.

(b)        If any term or provision of this Agreement (or any portion thereof)
is determined by an arbitrator or a court of competent jurisdiction to be
invalid, illegal, or incapable of being enforced, all other terms and provisions
of this Agreement shall nevertheless remain in full force and effect.  Upon a
determination that any term or provision (or any portion thereof) is invalid,
illegal, or incapable of being enforced, NASDAQ OMX and Employee agree that an
arbitrator or reviewing court shall have the authority to amend or modify this
Agreement so as to render it enforceable and effect the original intent of the
Parties to the fullest extent permitted by applicable law. 

13.        Miscellaneous.         (a)        For purposes of this Agreement, the
connectives “and” and “or” shall be construed either disjunctively or
conjunctively as necessary to bring within the scope of a sentence all facts or
information that might otherwise be construed to be outside of its scope.

(b)        This Agreement (i) may be executed in identical counterparts, which
together shall constitute a single agreement; (ii) shall be fairly interpreted
in accordance with its terms and without any strict construction in favor of or
against either Party, notwithstanding which Party may have drafted it; and (iii)
the headings herein are included for reference only and are not intended to
affect the meaning or interpretation of the Agreement.

(c)        Without limiting the scope or generality of the terms of this
Agreement in any way, Employee acknowledges and agrees that the terms of this
Agreement and all



 

--------------------------------------------------------------------------------

 



discussions regarding this Agreement are confidential, and accordingly Employee
agrees not to disclose any such information to any third party, except to
Employee’s attorney(s), or as otherwise may be required by law.  Notwithstanding
the foregoing, Employee may disclose to any prospective employer the fact and
existence of this Agreement, and provide copies of Paragraphs 3, 4, 5, 6, 7, 8,
9, and 10 of this Agreement to such entity (redacting all other portions of the
Agreement).  The Company has the right to apprise any prospective employer or
other entity or person of the terms of Paragraphs 3, 4, 5, 6, 7, 8, 9, and 10 of
this Agreement and provide copies of Paragraphs 3, 4, 5, 6, 7, 8, 9, and 10 to
any such persons or entities.

 

(d)        This Agreement is binding upon, and shall inure to the benefit of,
Employee and the Company and their respective heirs, executors, administrators,
successors and assigns.

IN WITNESS WHEREOF, the Parties hereto acknowledge the acceptance of the terms
of this Agreement as of the Effective Date, by the signatures of their
respective duly authorized representatives.

 

 

 

EMPLOYEE

 

 

 

/s/ Hans-Ole Jochumsen

 

Hans-Ole Jochumsen

 

 

 

 

 

 

 

THE NASDAQ OMX GROUP, INC.

 

 

 

/s/ Robert Greifeld

 

By: Robert Greifeld

 

Its:  Chief Executive Officer

 

 

 





 

--------------------------------------------------------------------------------

 





Exhibit B

Release of Claims

 

GENERAL RELEASE

WHEREAS, Hans-Ole Jochumsen (hereinafter referred to as the "Executive") and The
NASDAQ OMX Group , Inc. (hereinafter referred to as "Employer") are parties to
an Employment Agreement, dated  August 5, 2014 (the "Employment Agreement"),
which provided for the Executive's employment with Employer on the terms and
conditions specified therein; and 

WHEREAS, the Executive has agreed to execute a release of the type and nature
set forth herein as a condition to his entitlement to certain payments and
benefits upon his termination of employment with Employer.

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by the Executive in accordance with the terms of the Employment
Agreement, it is agreed as follows:

1.        Excluding enforcement of the covenants, promises and/or rights
reserved herein, the Executive hereby irrevocably and unconditionally releases,
acquits and forever discharges Employer and each of Employer's owners,
stockholders, predecessors, successors, assigns, directors, officers, employees,
divisions, subsidiaries, affiliates (and directors, officers and employees of
such companies, divisions, subsidiaries and affiliates) and all persons acting
by, through, under, or in concert with any of them (collectively "Releasees"),
or any of them, from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys'  fees and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, rights arising
out of alleged violations of any contracts, express or implied, any covenant of
good faith and fair dealing, express or implied, or any tort or any legal
restrictions on Employer's right to terminate employees, or any Federal, state
or other governmental statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Federal
Age Discrimination In Employment Act of 1967 ("ADEA"), as amended, the Employee
Retirement Income Security Act ("ERISA"), as amended, the Civil Rights Act of
1991, as amended, the Rehabilitation Act of 1973, as amended, the Older Workers
Benefit Protection Act ("OWBPA"), as amended, the Worker Adjustment Retraining
and Notification Act ("WARN"), as amended, the Fair Labor Standards Act
("FLSA"), as amended, the Occupational Safety and Health Act of 1970 ("OSHA"),
the New York State Human Rights Law, as amended, the New York Labor Act, as
amended, the New York Equal Pay Law, as amended, the New York Civil Rights Law,
as amended, the New York Rights of Persons With Disabilities Law, as amended,
and the New York Equal Rights Law, as amended, that the Executive now has, or
has ever had, or ever will have, against each or any of the Releasees, by reason
of any and all acts, omissions, events, circumstances or facts existing or
occurring up through the date of the Executive's execution hereof that directly
or indirectly arise out of, relate to, or are connected with, the Executive's
services to, or employment by Employer (any of the foregoing being a "Claim" or,
collectively, the "Claims"); provided,  however, that this release shall not
apply to any of the



 

--------------------------------------------------------------------------------

 



obligations of Employer or any other Releasee under the Employment Agreement, or
under any agreements, plans, contracts, documents or programs described or
referenced in the Employment Agreement; and provided,  further, that this
release shall not apply to any rights the Executive may have to obtain
contribution or indemnity against Employer or any other Releasee pursuant to
contract, Employer's certificate of incorporation and by-laws or otherwise.

Additionally, nothing in this General Release of Claims will operate to limit or
bar Executive’s right to file an administrative charge of discrimination with
the Equal Employment Opportunity Commission (EEOC) or to testify, assist or
participate in an investigation, hearing or proceeding conducted by the
EEOC.  However, the release does bar Executive’s right to recover any personal
or monetary relief, including if he or anyone on his behalf seeks to file a
lawsuit or arbitration on the same basis as the charge of discrimination.

2.        The Executive expressly waives and relinquishes all rights and
benefits afforded by California Civil Code Section 1542 and does so
understanding and acknowledging the significance of such specific waiver of
Section 1542.  Section 1542 states as follows:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR his FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR his MUST HAVE MATERIALLY AFFECTED HIS OR his SETTLEMENT WITH
THE DEBTOR."

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees, the
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims that the Executive does not know or
suspect to exist in the Executive's favor at the time of execution hereof, and
that this Agreement contemplates the extinguishment of any such Claim or Claims.

3.        The Executive understands that he has been given a period of 21 days
to review and consider this General Release before signing it pursuant to the
Age Discrimination In Employment Act of 1967, as amended.  The Executive further
understands that he may use as much of this 21-day period as the Executive
wishes prior to signing.

4.        The Executive acknowledges and represents that he understands that he
may revoke the waiver of his rights under the Age Discrimination In Employment
Act of 1967, as amended, effectuated in this Agreement within 7 days of signing
this Agreement.  Revocation can be made by delivering a written notice of
revocation to Office of the General Counsel, The NASDAQ OMX Group, Inc., One
Liberty Plaza, New York, New York 10006.  For this revocation to be effective,
written notice must be received by the General Counsel no later than the close
of business on the seventh day after the Executive signs this Agreement.  If the
Executive revokes the waiver of his rights under the Age Discrimination In
Employment Act of 1967, as amended, Employer shall have no obligations to the
Executive under Section 8 (other than the Base Obligations) of the Employment
Agreement.

5.        The Executive and Employer respectively represent and acknowledge that
in executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or



 

--------------------------------------------------------------------------------

 



attorneys of the Releasees with regard to the subject matter, basis or effect of
this Agreement or otherwise.

6.        This Agreement shall not in any way be construed as an admission by
any of the Releasees that any Releasee has acted wrongfully or that the
Executive has any rights whatsoever against any of the Releasees except as
specifically set forth herein, and each of the Releasees specifically disclaims
any liability to any party for any wrongful acts.

7.        It is the desire and intent of the parties hereto that the provisions
of this Agreement be enforced to the fullest extent permissible under
law.  Should there be any conflict between any provision hereof and any present
or future law, such law will prevail, but the provisions affected thereby will
be curtailed and limited only to the extent necessary to bring them within the
requirements of law, and the remaining provisions of this Agreement will remain
in full force and effect and be fully valid and enforceable.

8.        The Executive represents and agrees (a) that the Executive has to the
extent he desires discussed all aspects of this Agreement with his attorney, (b)
that the Executive has carefully read and fully understands all of the
provisions of this Agreement, and (c) that the Executive is voluntarily entering
into this Agreement.

9.        This General Release shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to the conflicts
of laws principles thereof or to those of any other jurisdiction which, in
either case, could cause the application of the laws of any jurisdiction other
than the State of New York.  This General Release is binding on the successors
and assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof; and may not be changed
except by explicit written agreement to that effect subscribed by the parties
hereto.

PLEASE READ CAREFULLY.  THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

This General Release is executed by the Executive and Employer as of the ____
day of ______, 2014.

 

 

 

 

 

Hans-Ole Jochumsen

 

 

 

 

THE NASDAQ OMX GROUP, INC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:  Chief Executive Officer

 

 

 

 





 

--------------------------------------------------------------------------------

 





Exhibit C

 

 

 

 

 

 

OMX AKTIEBOLAG[COMPANY]

AND

HANS-OLE JOCHUMSEN

 

 

 

 

 

 

______________________________

AGREEMENT

REGARDING TERMINATION OF EMPLOYMENT

_______________________________

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 





AGREEMENT

This agreement is entered into between:

(1)       OMX AB, 556243-8001, Tullvaktsvägen 15, 105 78 Stockholm (the
“Company”);

and

(2)       Hans-Ole Jochumsen, 571114-8899, Bragevägen 4, 114 26 Stockholm

1.       Background

1.1       The Employee is employed by the Company since July 1, 2008.

1.2       As the employee will now transfer within the Nasdaq OMX group to
instead be employed by the parent company in the United States, the Company and
the Employee have agreed that the employment of the Employee shall cease on the
terms set out in this agreement. 

2.       Termination of employment

2.1       The Employee’s employment with the Company shall cease on August 5,
2014, which is the date when the Employee starts his employment with The NASDAQ
OMX Group, Inc (the “Effective Date”).

2.2       The Employee shall be entitled to his current monthly base salary and
other benefits according to the employment agreement until the Effective Date.
For the avoidance of doubt, there will be no notice period and no severance is
payable.

2.3       Within one month from the Effective Date the Company shall pay any
accrued vacation pay as per the Effective Date.   

3.       Miscellaneous

3.1       The Employee shall, as further agreed between the Company and the
Nasdaq OMX Group Inc., on the Effective Date to the Company return all keys,
credit cards, documents, mobile telephone, computer equipment and all other
property which the Employee may have in his possession and which belongs to the
Company.

3.2       This agreement supersedes all other written or oral agreements between
the Company or any associated company and the Employee regarding the termination
of the Employee’s employment.

3.3       This agreement may only be amended by an instrument in writing duly
executed by the parties.

4.1       Final settlement

          Through the signing of this agreement and the fulfillment of the
provisions herein, all unsettled matters between the Company and the Employee
shall be deemed to be finally settled and neither party shall have any claims
against the other or any associated company as regards salary, vacation pay,
damages or otherwise. 





 

--------------------------------------------------------------------------------

 



_____________________

This agreement has been duly executed in two original copies, of which each of
the parties has taken one.

Signed on 7 September, 2014

OMX AB

 

 

 

 

/s/ Ronald Hassen

 

/s/ Hans-Ole Jochumsen

Ronald Hassen

 

Hans-Ole Jochumsen

 

 

 

 

 

 

/s/ Magnus Billing

 

 

Magnus Billing

 

 

 



 

--------------------------------------------------------------------------------